Filed 9/15/15 P. v. Ratcliff CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062737

v.                                                                       (Super.Ct.No. FSB07225)

WILLIAM RATCLIFF,                                                        OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Lynelle K. Hee, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant William Ratcliff appeals after the trial court denied his

petition for resentencing under Penal Code section 1170.126, known as the Three Strikes

Reform Act of 2012 (Prop. 36, as approved by voters, Gen. Elec. (Nov. 6, 2012)).1

Defendant filed a notice of appeal on January 22, 2015. We affirm.

                               PROCEDURAL BACKGROUND2

         In 1995, a jury convicted defendant of one count of second degree robbery.

(§ 211.) A trial court found that he had suffered two prior serious felony convictions

within the meaning of former section 667, subdivision (a)(1), and two prior strike

convictions within the meaning of former section 667, subdivisions (b) to (i). The court

sentenced defendant to 35 years to life, comprised of 25 years to life for the current crime

because of his two strike priors, plus 10 years for the two prior serious felony

convictions. Defendant appealed and this court affirmed the conviction, but remanded

for resentencing, pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

(People v. Ratcliff (Jan. 14, 1998, E017650) [nonpub. opn.].) On July 13, 1998, the trial

court denied defendant’s Romero motion to dismiss one or more of his prior strike

convictions and reimposed the 35-year-to-life state prison sentence.


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

         2
         The procedural background is taken, in part, from a prior opinion of this court.
(People v. Ratcliff (Aug. 3, 1999, E023114) [nonpub. opn.].) At defendant’s request, we
took judicial notice of our prior opinions on May 27, 2015. (Evid. Code, §§ 452,
subd. (d), 459, subd. (a).)



                                                2
       Defendant appealed again, challenging his sentence. This court affirmed the

sentence. (People v. Ratcliff, supra, E023114.)

       On December 1, 2014, defendant filed a petition for writ of habeas corpus, in

propria persona, based on the Three Strikes Reform Act of 2012. The trial court deemed

the habeas corpus writ petition to be a petition for recall of sentence under section

1170.126. The court denied the petition since defendant’s current conviction was for the

serious felony of robbery (§ 211), which made him ineligible for resentencing.

(§§ 1170.126, subd. (e)(1) & 1192.7, subd. (c)(19).)

       Defendant filed a notice of appeal.

                                        ANALYSIS

       This court appointed counsel to represent defendant on appeal. Counsel has filed a

brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v.

California (1967) 386 U.S. 738, setting forth a statement of the case and identifying one

potential arguable issue: whether the court abused its discretion in determining that

defendant was ineligible for resentencing under section 1170.126.

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done.

       Under People v. Kelly (2006) 40 Cal.4th 106, we have conducted an independent

review of the record and find no arguable issues.




                                              3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


CODRINGTON
                       J.




                                      4